Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 1 of 10




                                 1:21-mj-03090-AOR
Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 2 of 10
Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 3 of 10
Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 4 of 10
Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 5 of 10
Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 6 of 10
Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 7 of 10
Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 8 of 10
Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 9 of 10
Case 1:21-mj-03090-AOR Document 3 Entered on FLSD Docket 06/02/2021 Page 10 of 10
